       Case 1:19-cv-11522-KPF Document 116 Filed 07/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARKADIUSZ PIOTROWICZ,

                          Plaintiff,

                   -v.-

TECHTRONIC INDUSTRIES NORTH
AMERICA, INC., ONE WORLD                           19 Civ. 11522 (KPF)
TECHNOLOGIES, INC., RYOBI
TECHNOLOGIES, INC., HOME DEPOT                           ORDER
U.S.A, INC., P&F BROTHER
INDUSTRIAL CORP., and NINGBO
DALTON MACHINERY INDUSTRIAL
COMPANY LTD.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      By Order dated May 21, 2021, the Court ordered limited jurisdictional

discovery as to Defendant P&F Brother Industrial Corporation to be complete

on or before July 23, 2021. (Dkt. #111). The parties are hereby ORDERED to

submit a joint letter on or before August 19, 2021, notifying the Court of

proposed next steps in this matter.

      SO ORDERED.

Dated: July 29, 2021
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
